227 Ga. 257 (1971)
181 S.E.2d 31
HOUSE
v.
THE STATE.
26284.
Supreme Court of Georgia.
Submitted January 14, 1971.
Decided January 29, 1971.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Tony H. Hight, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, Dorothy T. Beasley, Assistant Attorneys General, for appellee.
NICHOLS, Justice.
The defendant was indicted, tried and convicted of the murder of George Gummersall. His motion for new trial was overruled and the present appeal filed. The sole enumerations of error argued in this court complain of the admission of evidence. Each enumeration of error complains that the trial court erred in admitting evidence for a different reason than that urged on the trial of the case. Held:
1. "`Although there may be a ground of objection to testimony which would have been good if made, yet if the objection made be not good, it will be overruled. Cox v. Cody & Co., 75 Ga. 175 (1a).' City of Commerce v. Bradford, 94 Ga. App. 284, 291 (94 SE2d 160)." Royal Crown Bottling Co. v. Bell, 100 Ga. App. 438, 441 (111 SE2d 734). See also Anderson v. Jarriel, 224 Ga. 495 (162 SE2d 322). Accordingly, the arguments raised for the first time after verdict cannot be considered. See Edwards v. State, 224 Ga. 684 (164 SE2d 120), and the grounds raised upon the trial not being urged before this court present no question for consideration.
2. The remaining enumeration of error not being argued nor insisted upon in this court is deemed abandoned. Smith v. State, 224 Ga. 750 (164 SE2d 784).
Judgment affirmed. All the Justices concur.